Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Beverly Sue Mills, Appellant                          Appeal from the County Court at Law of
                                                       Lamar County, Texas (Tr. Ct. No. 64120).
 No. 06-17-00042-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Beverly Sue Mills, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 19, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk